EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of January 14, 2008, (the “Agreement”), is
by and between Acxiom Corporation, a Delaware corporation (the “Company”) and
John Meyer (the “Executive”).

WHEREAS, the Company desires to hire the Executive to serve as Chief Executive
Officer and President of the Company and the Executive desires to hold such
positions under the terms and conditions of this Agreement; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

1.   Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment with the Company as of the Effective Date, upon the
terms and subject to the conditions set forth herein.

 

2.

Term.

(a)        Subject to termination pursuant to Section 9, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the “Term”) will commence on February 4, 2008 (the
“Effective Date”) and terminate on May 16, 2011.

(b)       Commencing on May 16, 2011 and on each subsequent anniversary thereof,
the Term may be extended by the Company for a period of one (1) additional year
following the expiration of the applicable Term by notifying the Executive of
such renewal in writing not later than one hundred eighty (180) days before any
such date.

 

3.

Position.

(a)        During the Term, the Executive will serve as Chief Executive Officer
and President of the Company performing duties commensurate with such positions
and will perform such additional duties as the Board of Directors of the Company
(the “Board”) will determine. The Executive will report directly to the Board.
The Executive agrees to serve, without any additional compensation, as a
director of the Company and as a member of the board of directors and/or as an
officer of any subsidiary of the Company. If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive will resign as a director of the Company (and as a director and/or
officer of any of its subsidiaries), such resignation to be effective no later
than the date of termination of the Executive’s employment with the Company.

(b)       Following the first anniversary of the Effective Date, the Board will
give good faith consideration to providing the Executive with the additional
title of “Chairman”

4.        Duties. During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable

 

--------------------------------------------------------------------------------



and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.

 

5.

Salary and Bonus, Signing Payment and Relocation.

(a)        For purposes of this Agreement, the “Initial Contract Year” will mean
the period commencing on the Effective Date and ending on May 15, 2009. A
“Contract Year” will mean the Initial Contract Year and any anniversary thereof.

(b)       During the Initial Contract Year, the Company will pay the Executive a
base salary at an annual rate of $700,000 per calendar year. Commencing on or
before each anniversary of the Initial Contract Year during the term of this
Agreement, the Board (or by the Compensation Committee of the Board (the
“Compensation Committee”)) will, in good faith, review the Executive’s annual
base salary and may increase (but not decrease) such amount as it may deem
advisable (such annual rate of salary, as the same may be increased, the “Base
Salary”). The Base Salary will be payable to the Executive in substantially
equal installments in accordance with the Company’s normal payroll practices.

(c)        During each Contract Year, the Executive will be eligible for a
target cash bonus opportunity of 100% of then-current Base Salary and a maximum
cash bonus opportunity of 200% of then-current Base Salary. The Executive’s
entitlement to such cash bonus, if any, will be determined by the independent
members of the Board (or by the Compensation Committee) based on the terms of
the executive bonus program then in effect, including the Board’s (or the
Compensation Committee’s) good faith determination as to whether pre-determined
performance targets of the Company have been achieved following a review of the
Company’s year-end audited financial statements. All such performance targets
will be determined by the independent members of the Board (or the by
Compensation Committee) after consulting with Executive.

(d)       As an inducement to enter into this Agreement and to replace certain
benefits lost by Executive as a result of his decision to leave his current
employment, the Company agrees to pay the Executive a total cash payment of
$700,000 (the “Signing Payment”), to be paid concurrently with the execution of
this Agreement. If the Executive’s employment hereunder is terminated by the
Company for Cause or by the Executive without Good Reason before December 31,
2008, the Executive will refund to the Company, within three (3) days of his
date of termination, the following amount: the Signing Payment, multiplied by a
fraction, the numerator of which is the number of days remaining in calendar
year 2008 following the date of Executive’s termination and the denominator of
which is 365.

(e)           The Executive will establish a residence in the Little Rock,
Arkansas area within six (6) months following the Effective Date. From the
Effective Date and until such relocation occurs, the Company will pay for, or
reimburse the Executive for, all reasonable travel expenses (using commercial
transportation) incurred by him pursuant to his duties hereunder in connection
with travel to and from his current principal residence in the State of Texas.
The Company will also pay the Executive, until the earlier of the date that he
establishes a temporary residence in the Little Rock, Arkansas area or the date
that is six (6) months from the Effective Date, a monthly temporary living
allowance of $5,000 per month. Additionally, the Company will reimburse the
Executive for all reasonable expenses incurred in connection with the relocation
of his residence and family to the Little Rock, Arkansas area, including
reasonable moving expenses and reasonable transaction costs associated with the
sale of the Executive’s current principal residence in the State of Texas and
the Executive’s purchase of a new principal residence in the Little Rock,
Arkansas area (but such costs will not include those associated with points to
reduce the cost of mortgage loan payments) (collectively, “Moving Costs”).

 

2

 

--------------------------------------------------------------------------------



(f)        Promptly following the Effective Date, the Company will reimburse the
Executive for reasonable legal expenses up to an amount of $25,000 incurred by
him in connection with the drafting and negotiation of this Agreement.

 

6.

Long-Term Incentive Awards.

(a)        Awards Granted Under 2005 Equity Plan. Reference is made to the 2005
Equity Compensation Plan of Acxiom in the form filed with the Securities and
Exchange Commission as of the date hereof (the “2005 Equity Plan”).

(i)        No later than the third business day following the Effective Date,
the Company will, pursuant to the 2005 Equity Plan, grant the Executive
non-qualified stock options, with a ten (10) year term, to purchase 200,000
shares of common stock of the Company at an exercise price equal to the fair
market value on the date of grant. Such options will vest ratably over four (4)
years, twenty-five percent (25%) per year, beginning on the first anniversary of
such grant and will be awarded pursuant to a form of award agreement in
substantially the form attached as Exhibit A, which such agreement will not be
inconsistent with the provisions of the 2005 Equity Plan.

(ii)       On or before May 15, 2008, the Company will grant the Executive a
performance share unit award in respect of 50,000 shares of common stock of the
Company, which such performance share units will cliff vest subject to the terms
and conditions of such award and the 2005 Equity Plan based on one or more
performance periods ending March 31, 2011. The terms of such award will be
determined in the sole discretion of the independent members of the Board (or by
the Compensation Committee), but will be made on terms no less favorable to the
Executive than any such awards made at the same time to other members of the
Company's senior management.

(b)       Awards Granted Under Inducement Plan. Reference is made to the 2008
Nonqualified Equity Compensation Plan of Acxiom Corporation in the form attached
as Exhibit B and to be filed with the Securities and Exchange Commission
pursuant to applicable rules and regulations thereof (the “Inducement Plan”).

(i)        No later than the third business day following the Effective Date,
the Company will, pursuant to the Inducement Plan, grant the Executive
non-qualified stock options, with a ten (10) year term, to purchase 265,000
shares of common stock of the Company at an exercise price equal to the fair
market value on the date of grant. Such options will vest ratably over four (4)
years, twenty-five percent (25%) per year, beginning on the first anniversary of
such grant and will be awarded pursuant to a form of award agreement in
substantially the form attached as Exhibit C, which such agreement will not be
inconsistent with the provisions of the Inducement Plan.

(ii)       On the third business day following the Effective Date, the Company
will, pursuant to the Inducement Plan, grant the Executive a restricted stock
unit award in respect of 115,000 shares of common stock of the Company, with the
applicable restrictions to lapse ratably over four (4) years, twenty-five
percent (25%) per year, beginning on the first anniversary of such grant. Such
restricted stock units will be awarded pursuant to a form of award agreement in
substantially the form attached as Exhibit D, which such agreement will not be
inconsistent with the provisions of the Inducement Plan.

(iii)      On or before May 15, 2008, the Company will grant the Executive a
performance share unit award in respect of 145,000 shares of common stock of the
Company, which such performance share units will cliff vest subject to the terms
and conditions of such award and the Inducement Plan based on one or more
performance periods ending March 31, 2011. The terms of such

 

3

 

--------------------------------------------------------------------------------



award will be determined in the sole discretion of the independent members of
the Board (or by the Compensation Committee), but will be made on terms no less
favorable to the Executive than any such awards made at the same time to other
members of the Company's senior management.

(c)        During the term of this Agreement, the independent members of the
Board of Directors (or the Compensation Committee) will in good faith consider
the grant, on or before each May 15, commencing May 15, 2009, of additional
long-term equity incentive awards to the Executive.

(d)       Notwithstanding any provision to the contrary in any equity incentive
plan or related award agreement relating to any equity incentive award granted
to the Executive pursuant to this Agreement or in the future, the definition of
competitive business activities applicable to such equity incentive plan or
award agreement shall be deemed to be the definition contained in Section 12(b)
hereof, and any forfeitures required pursuant to such equity incentive plan or
award agreement shall be net of all taxes paid or payable by the Executive.

7.        Vacation, Holidays and Sick Leave; Life Insurance. During the Term,
the Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Contract Year be entitled to at least four (4) weeks of such vacation. During
the Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.

8.        Business Expenses. The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.

9.        Termination of Agreement. The Executive’s employment by the Company
pursuant to this Agreement will not be terminated before the end of the Term
hereof, except as set forth in this Section 9.

(a)        By Mutual Consent. The Executive’s employment pursuant to this
Agreement may be terminated at any time by the mutual written agreement of the
Company and the Executive.

(b)       Death. The Executive’s employment pursuant to this Agreement will be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive, when the same would have been paid to the
Executive (whether or not the Term will have expired during such period),
(i) all Base Salary and benefits (including any earned but unpaid cash bonus) to
be paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid
and (iv) the amount of any target cash bonus to which the Executive would
otherwise have been entitled for the Contract Year in which the Date of
Termination occurs, pro-rated based on the portion of the applicable Contract
Year that the Executive worked for the Company.

(c)        Disability. The Executive’s employment pursuant to this Agreement may
be terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable, as
determined by the independent members of the Board of Directors (or any
committee of the Board comprised solely of independent directors), to perform
the

 

4

 

--------------------------------------------------------------------------------



essential functions of his regular duties and responsibilities, with or without
reasonable accommodation, due to a medically determinable physical or mental
illness that has lasted (or can reasonably be expected to last) for a period of
ninety (90) consecutive days, or for a total of ninety (90) days or more in any
consecutive one hundred and eighty (180) day-period. If the Executive’s
employment is terminated pursuant to this Section 9(c), the Executive will be
entitled to receive, when the same would have been paid to the Executive
(whether or not the Term will have expired during such period), (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) any other unpaid benefits (including
disability benefits) to which he is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid
and (iv) the amount of any target cash bonus to which the Executive would
otherwise have been entitled for the Contract Year in which the Date of
Termination occurs, pro-rated based on the portion of the applicable Contract
Year that the Executive worked for the Company.

(d)       By the Company for Cause. The Executive’s employment pursuant to this
Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the
Board; provided, that the Executive will be allowed to cure such failure within
thirty (30) days of delivery to the Executive by the Company of written demand
for performance, which such written demand will specifically identify the manner
in which the Company believes he has not substantially performed his duties; or
(ii) the engaging by the Executive in willful misconduct that is materially
injurious to the Company, monetarily or otherwise. If the Executive’s employment
is terminated pursuant to this Section 9(d), the Executive will be entitled to
receive all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, any other unpaid benefits
to which he is otherwise entitled under any plan, policy or program of the
Company applicable to the Executive as of the Date of Termination (including,
without limitation, the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid)
and no more.

(e)        By the Company Without Cause. The Executive’s employment pursuant to
this Agreement may be terminated by the Company at any time without Cause by
delivery of a Notice of Termination. If the Executive’s employment is terminated
pursuant to this Section 9(e), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) the amount of any cash bonus
related to any Contract Year ending before the Date of Termination that has been
earned but remains unpaid, (iii) an amount equal to two hundred percent (200%)
of the Executive’s Base Salary at the then-current rate of Base Salary, (iv) an
amount equal to two hundred percent (200%) of the Executive’s then-current
target cash bonus payable pursuant to Section 5(c), pro-rated based on the
portion of the applicable Contract Year that the Executive worked for the
Company before the Date of Termination, and (v) any other unpaid benefits to
which the Executive is otherwise entitled under any plan, policy or program of
the Company applicable to the Executive as of the Date of Termination. The
amounts referred to in clauses (i) through (iv) above will be paid to the
Executive in a lump sum no later than ten (10) days following the Date of
Termination. As a condition to receiving such payment, the Executive agrees to
execute and deliver, at the time of termination of his employment, a general
release in the form attached as Exhibit E.

(f)        By the Executive for Good Reason. The Executive’s employment pursuant
to this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within ninety
(90) days (provided that, in the case of clause (v), such time period will be
extended through the end of the then-current Contract Year) of any of the

 

5

 

--------------------------------------------------------------------------------



following (each of which will constitute “Good Reason” for resignation): (i) a
reduction by the Company in the Executive’s title or position, or a material
reduction by the Company in the Executive’s authority, duties or
responsibilities (including, without limitation, Executive no longer serving on
the Company’s board of directors), or the assignment by the Company to the
Executive of any duties or responsibilities that are materially inconsistent
with such title, position, authority, duties or responsibilities; (ii) a
reduction in Base Salary; (iii) any material breach of this Agreement by the
Company; provided, that the Company will be allowed to cure such breach within
thirty (30) days of delivery to the Company by the Executive of written demand
for performance, which such written demand will specifically identify the manner
in which the Executive believes the Company has breached this Agreement; or
(iv) the Company’s requiring the Executive to relocate his office location more
than fifty (50) miles from his initial office location in Little Rock, Arkansas.
For avoidance of doubt, “Good Reason” will exclude the death or Disability of
the Executive. If the Executive resigns for Good Reason pursuant to this
Section 9(f), the Executive will be entitled to receive (i) all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, (ii) the amount of any cash bonus related to any
Contract Year ending before the Date of Termination that has been earned but
remains unpaid, (iii) an amount equal to two hundred percent (200%) of the
Executive’s Base Salary at the then-current rate of Base Salary, (iv) an amount
equal to two hundred percent (200%) of the Executive’s then-current target bonus
payable pursuant to Section 5(c), pro-rated based on the portion of the
applicable Contract Year that the Executive worked for the Company before the
Date of Termination, and (v)  any other unpaid benefits to which the Executive
is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination. The amounts referred
to in clauses (i) through (iv) above will be paid to the Executive in a lump sum
no later than ten (10) days following the Date of Termination. As a condition to
receiving such payment, the Executive agrees to execute and deliver, at the time
of termination of his employment, a general release in the form attached as
Exhibit E.

(g)       Non-Renewal by the Company. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by delivery of a Notice of
Resignation following the Company’s failure to extend the current Term of this
Agreement consistent with the provisions of Section 2(b), which Notice of
Resignation must be delivered within ninety (90) days of the Company’s failure
to extend such Term pursuant to Section 2(b). If the Executive resigns pursuant
to this Section 9(g), or if his employment is terminated at the end of a
Contract Year pursuant to Section 2(b), the Executive will be entitled to
receive (i) all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, (ii) the amount of any
cash bonus related to any Contract Year ending before the Date of Termination
that has been earned but remains unpaid, (iii) an amount equal to one hundred
percent (100%) of the Executive’s Base Salary at the then-current rate of Base
Salary, (iv) an amount equal to one hundred percent (100%) of the Executive’s
then-current target bonus payable pursuant to Section 5(c), pro-rated based on
the portion of the applicable Contract Year that the Executive worked for the
Company before the Date of Termination and (v) any other unpaid benefits to
which the Executive is otherwise entitled under any plan, policy or program of
the Company applicable to the Executive as of the Date of Termination. The
amounts referred to in clauses (i) through (iv) above will be paid to the
Executive in a lump sum no later than ten (10) days following the Date of
Termination. As a condition to receiving such payment, the Executive agrees to
execute and deliver, at the time of termination of his employment, a general
release in the form attached as Exhibit E.

(h)       By the Executive Without Good Reason. The Executive’s employment
pursuant to this Agreement may be terminated by the Executive at any time by
delivery of a Notice of Resignation to the Company. If the Executive’s
employment is terminated pursuant to this Section 9(h), the Executive will
receive all Base Salary and benefits (including any earned but unpaid cash
bonus) to be paid or provided to the Executive under this Agreement through the
Date of Termination, any other unpaid

 

6

 

--------------------------------------------------------------------------------



benefits to which the Executive is otherwise entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of Termination
(including, without limitation, the amount of any cash bonus related to any
Contract Year ending before the Date of Termination which has been earned but
remains unpaid) and no more.

(i)        Following a Change in Control. If, within twenty-four (24) months
following a Change in Control, the Executive is (i) terminated without Cause, or
(ii) resigns for Good Reason (as defined and qualified in Section 9(f) above),
then the Executive will be entitled to receive (i) all Base Salary and benefits
to be paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) the amount of any cash bonus related to any Contract Year
ending before the Date of Termination that has been earned but remains unpaid,
(iii) an amount equal to two hundred percent (200%) of the Executive’s
then-current target bonus payable pursuant to Section 5(c), (iv) an amount equal
to two hundred percent (200%) of the Executive’s Base Salary at the then-current
rate of Base Salary, (v) notwithstanding anything to the contrary in any equity
incentive plan or agreement, including, without limitation, the 2005 Equity
Plan, the Inducement Plan or the related award agreements, all equity incentive
awards, including, without limitation, those granted pursuant to Section 6
hereof, which are then outstanding, to the extent not then vested, shall vest,
and (vi) any other unpaid benefits to which the Executive is otherwise entitled
under any plan, policy or program of the Company applicable to the Executive as
of the Date of Termination. The amounts referred to in clauses (i) through (iv)
above will collectively be referred to as the “Change in Control Severance
Amount.” The Change in Control Severance Amount will be paid to the Executive in
a lump sum no later than ten (10) days following the Date of Termination. The
Executive agrees to execute and deliver, at the time of termination of his
employment, a general release in the form attached as Exhibit E. Payments
pursuant to this Section 9(i) will be made in lieu of, and not in addition to,
any payment pursuant to any other paragraph of this Section 9.

(j)        Date of Termination. The Executive’s Date of Termination will be (i)
if the Executive’s employment is terminated pursuant to Section 9(b), the date
of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 9(c), Section 9(d) or Section 9(e), the date on which a Notice of
Termination is given, (iii) if the Executive’s employment is terminated pursuant
to Section 9(f), the date specified in the Notice of Resignation, (iv) if the
Executive’s employment is terminated pursuant to Section 9(g), the date
specified in the Notice of Resignation or, if no Notice of Resignation is
delivered, the last day of the applicable Contract Year, (v) if the Executive’s
employment is terminated pursuant to Section 9(h), the date specified in the
Notice of Resignation (provided that the Executive will deliver such Notice of
Resignation to the Company not less than thirty (30) days before the Date of
Termination specified therein) and (vi) if the Executive’s employment is
terminated pursuant to Section 9(i), the date specified in the Notice of
Termination or the Notice of Resignation, as applicable.

(k)       For the purposes of this Agreement, a “Change in Control” will mean
any of the following events:

(i)        An acquisition of any securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”) by any “person”
(as the term person is used for purposes of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of twenty percent (20%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities that
are acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting

 

7

 

--------------------------------------------------------------------------------



power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) any acquisition by or directly
from the Company or any Subsidiary, or (iii) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in Section 9(j)(iii) below);

(ii)       The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or

(iii)      Consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:

(A)       The stockholders of the Company immediately before such
Reorganization, Sale or Acquisition, beneficially own, directly or indirectly,
immediately following such Reorganization, Sale or Acquisition, more than fifty
percent (50%) of the combined voting power of the outstanding Voting Securities
of the Company resulting from such Reorganization, Sale or Acquisition
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such Reorganization, Sale or Acquisition;

(B)       The individuals who were members of the Incumbent Board immediately
before the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and

(C)       No person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Subsidiary, or any person who, immediately
before such Reorganization, Sale or Acquisition, had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Voting Securities), has
Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Surviving Corporation’s then outstanding Voting Securities;

Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”

Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the

 

8

 

--------------------------------------------------------------------------------



Company which, by reducing the number of Voting Securities outstanding,
increased the proportional number of shares Beneficially Owned by the Subject
Person.

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(l)        Delay of Payment Required by Section 409A of the Code. It is intended
that (i) each payment or installment of payments provided under this Agreement
will be a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and (ii) that the payments will
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) that any payments to be provided to the Executive pursuant to
this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company. Any payments
delayed pursuant to this Section 9(k) will be made in a lump sum on the first
day of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) and any remaining
payments required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under the Agreement. In addition, to the
extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 

10.

Representations.

(a)        The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.

(b)       The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.

11.      Assignment; Binding Agreement. This Agreement is a personal contract
and the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the

 

9

 

--------------------------------------------------------------------------------



Executive should die while any amount would still be payable to him hereunder
had the Executive continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee or, if there is no such designee, to his
estate.

 

12.

Confidentiality; Non-Solicitation; Non-Competition.

 

(a)

Non-Solicitation.

(i)        The Executive specifically acknowledges that the Confidential
Information described in this Section 12 includes confidential data pertaining
to current and prospective customers of the Company, that such data is a
valuable and unique asset of the Company’s business and that the success or
failure of the Company’s specialized business is dependent in large part upon
the Company’s ability to establish and maintain close and continuing personal
contacts and working relationships with such customers, and to develop proposals
which are specifically designed to meet the requirements of such customers.
Therefore, for a period of two (2) years after the Date of Termination if the
Executive receives a payment under Section 9(e), Section 9(f) or Section 9(i),
the Executive agrees that he will not, except on behalf of the Company or with
the Company’s express written consent, solicit, either directly or indirectly,
on his own behalf or on behalf of any other person or entity, any customers with
whom he had contact before the Date of Termination to take any action which
could reasonably be expected to adversely affect the Company.

(ii)       The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective employees and agents of the Company, and
the Executive further agrees that until for a period of two (2) years after the
Date of Termination if the Executive receives a payment under Section 9(e),
Section 9(f) or Section 9(i), the Executive will not directly or indirectly
solicit, on his own behalf or on behalf of any other person or entity, the
services of any person who is an employee or agent of the Company or solicit any
of the Company’s employees or agents to terminate their employment or agency
with the Company, except with the Company’s express written consent.

(iii)      The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective vendors and suppliers of the Company, and
the Executive agrees that for a period of two (2) years after the Date of
Termination if the Executive receives a payment under Section 9(e), Section 9(f)
or Section 9(i), the Executive will not directly or indirectly solicit, on his
own behalf or on behalf of any other person or entity, any vendor or supplier of
the Company for the purpose of either providing products or services to do a
business competitive with that of the Company, as described in Section 12(c)(i),
or terminating or changing (in an adverse manner) such vendor’s or supplier’s
relationship or agency with the Company.

(iv)      For purposes of this Section 12(a), references to the Company mean the
Company or any existing future subsidiary of the Company and any other entities
that directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company.

 

(b)

Non-Competition.

(i)        The Executive covenants and agrees that for a period of two (2) years
after the Date of Termination if the Executive receives a payment under Section
9(e), Section 9(f) or Section 9(i), he will not engage in or carry on, directly
or indirectly, as an owner, employee, agent,

 

10

 

--------------------------------------------------------------------------------



associate, consultant, or in any other capacity, a business competitive with
that conducted by the Company. A “business competitive with that conducted by
the Company” will mean any business or activity involved in information
management products, marketing solutions and other services related to customer
acquisition, growth and retention, including data collection, data integration
technology and services, database services, information technology outsourcing,
consulting and analytics services and consumer privacy products and services, or
any other significant business in which the Company or any of its subsidiaries
is engaged in, in each case where such products or services are competitive with
products or services offered by the Company or any of its subsidiaries that
constitute more than five percent (5%) of the Company’s revenues in any of its
eight (8) preceding fiscal quarters. To “engage in or carry on” will mean to
have ownership in such business (excluding ownership of up to five percent (5%)
of the outstanding shares of a publicly-traded company) or to consult, work in,
direct or have responsibility for any area of such business, including but not
limited to the following areas: operations, technology strategy, sales,
marketing, product planning, research, design or development.

(ii)       For a period of two (2) years after the Date of Termination if the
Executive receives a payment under Section 9(e), Section 9(f) or Section 9(i),
the Executive certifies and agrees that he will promptly notify the Board in
writing of his employment or other affiliation with any potentially competitive
business or entity, before the commencement of such employment or affiliation.

(c)        The parties intend that each of the covenants contained in this
Section 12 will be construed as a series of separate covenants, one for each
state of the United States, each county of each state of the United States, and
each foreign jurisdiction in which the Company does business or is preparing to
do business. Except for geographic coverage, each such separate covenant will be
deemed identical in terms to the covenant contained in the preceding subsections
of this Section 12. If, in any judicial proceeding, a court will refuse to
enforce any of the separate covenants (or any part thereof) deemed included in
those subsections, then such unenforceable covenant (or such part) will be
deemed eliminated from this Agreement for the purpose of those proceedings to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 12
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the maximum time, geographic
limitations or scope, as the case may be, permitted by applicable law. The
unenforceability of any covenant in this Section 12 will not preclude the
enforcement of any other of said covenants or provisions of any other obligation
of the Executive or the Company hereunder, and the existence of any claim or
cause of action by the Executive or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.

(d)       If the Executive will be in violation of any provision of this
Section 12, then each time limitation set forth in this Section 12 will be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants in this Section 12 will be extended
for a period of time equal to the pendency of such proceedings, including all
appeals by the Executive.

13.      Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by the Executive during the course of his work for the
Company or its clients, including past employment and with respect to the
Consulting Services to be provided hereunder (collectively, the “Work Product”),
will belong exclusively to the Company and will, to the extent possible, be
considered a work made by the Executive for hire for the Company within the
meaning of Title 17 of the United States Code. To the extent the Work Product
may not be considered work made by the Executive for hire for the Company, the
Executive agrees to assign, and automatically

 

11

 

--------------------------------------------------------------------------------



assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive will take
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment. The
Executive represents that he is not bound by, and covenants that he will not
enter into, any agreements, either written or oral, which are in conflict with
this Agreement. For purposes of this Section 13, the term “Company” also will
include any existing or future affiliates of the Company.

14.      Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character. To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of
Section 12 or Section 13 may be inadequate. The Executive further acknowledges
that legal counsel of his choosing has reviewed this Agreement, that the
Executive has consulted with such counsel, and that he agrees to the terms
herein without reservation. Accordingly, the Executive specifically agrees that
the Company will be entitled, in addition to any remedy at law or in equity, to
(i) retain any and all payments not yet paid to him under this Agreement in the
event of any breach by him of his covenants under Sections 12 and 13 hereunder,
(ii) in the event of such breach, recover an amount equal to the after-tax
payments previously made to the Executive under Section 9(e)(iii), 9(e)(iv),
9(f)(iii), 9(f)(iv), 9(g)(iii), 9(g)(iv), 9(i)(iii) or 9(i)(iv) and (iii) obtain
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of Section 12 or Section 13 of this Agreement.
This provision with respect to injunctive relief will not, however, diminish the
right to claim and recover damages, or to seek and obtain any other relief
available to it at law or in equity, in addition to injunctive relief.

 

15.

Certain Additional Payments by the Company.

(a)        Anything in this Agreement to the contrary notwithstanding and except
as set forth below, if it will be determined that any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 15) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, and taking account of any withholding obligation on the
part of the Company, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided, that the aggregate
of all Gross-Up Payments will not exceed $4,000,000.

(b)       Subject to the provisions of Section 15(c), all determinations
required to be made under this Section 15, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, will be made by the Company’s
regular certified public accounting firm (the “Accounting Firm”), which will
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is

 

12

 

--------------------------------------------------------------------------------



requested by the Company. If the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the applicable Change in
Control, the Company will appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm will then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm will be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 15, will be paid by the Company to the
Executive, net of any of the Company’s federal or state withholding obligations
with respect to such Payment, within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Section 15(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and any such Underpayment will be promptly paid by the Company to or for the
benefit of the Executive.

(c)        The Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification will be given as soon as practicable but no later than ten (10)
business days after the Executive is informed in writing of such claim and will
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive will not pay such claim before the
expiration of the thirty-day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing before the expiration of such period that it desires to
contest such claim, the Executive will:

(i)        give the Company any information reasonably requested by the Company
relating to such claim,

(ii)       take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)      cooperate with the Company in good faith in order effectively to
contest such claim, and

(iv)      permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and will indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 15(c), the Company will control all proceedings taken in connection
with such contest (to the extent applicable to the Excise Tax and the Gross-Up
Payment) and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs the Executive to pay such claim
and sue for a refund, the Company will advance the amount of such payment to the
Executive, on an interest-free basis and will indemnify and hold the Executive
harmless, on an after-tax basis, from any

 

13

 

--------------------------------------------------------------------------------



Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest will be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive will be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d)       If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 15(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive will (subject to the Company’s
complying with the requirements of Section 15(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 15(c), a determination is
made that the Executive will not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund before the expiration of thirty (30) days after
such determination, then such advance will be forgiven and will not be required
to be repaid and the amount of such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(e)        Notwithstanding any other provision of this Section 15, any Gross-Up
Payment due to the Executive hereunder will be paid in accordance with this
Section 15, but in no event may any such payments be made later than December 31
of the year following the year (i) any excise tax is paid to the Internal
Revenue Service regarding this Section 15 or (ii) any tax audit or litigation
brought by the Internal Revenue Service or other relevant taxing authority
related to this Section 15 is completed or resolved.

16.      Entire Agreement. This Agreement and the equity incentive plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede any other
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. To the extent that any term or provision of any
other document or agreement executed by the Executive with or for the Company
during the Term of this Agreement, including, without limitation, Sections 4, 7,
8 and 11 of the Axciom Corporation Associate Agreement, conflicts or is
inconsistent with this Agreement, the terms and conditions of this Agreement
shall prevail and supersede such inconsistent or conflicting term or provision.
The Executive represents that, in executing this Agreement, he does not rely and
has not relied upon any representation or statement not set forth herein made by
the Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has been represented by counsel selected by the
Executive.

17.      Amendment, Modification or Waiver. No provision of this Agreement may
be amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.

18.      Notices. Any notice to be given hereunder will be in writing and will
be deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

 

14

 

--------------------------------------------------------------------------------



 

To the Executive at:

John Meyer

3001 Southwestern Blvd.

Dallas, Texas 75225

Facsimile: (214) 368-4203

 

 

With a copy to:

Michael A. Saslaw

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas 75201-7830

Facsimile: (214) 746-7777

 

 

To the Company at:

Acxiom Corporation

1 Information Way

P.O. Box 8180

Little Rock, Arkansas 72202-8180

Attention: General Counsel

Facsimile: (501) 342-5610

 

 

With a copy to:

J. Allen Overby

Bass, Berry & Sims PLC

315 Deaderick Street, Suite 2700

Nashville, Tennessee 37238-3001

Facsimile: (615) 742-2711

 

Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.

19.      Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.

20.      Governing Law. This Agreement will be governed by and construed under
the internal laws of the State of Arkansas, without regard to its conflict of
laws principle.

21.      Jurisdiction and Venue. This Agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Arkansas. The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.

22.      Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

23.      Withholding. All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.

 

15

 

--------------------------------------------------------------------------------



24.      Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

[Signature Page Follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

 

 

 

ACXIOM CORPORATION

 

 

By: /s/ Jerry C. Jones

 

Name: Jerry C. Jones

 

Title: Business Development / Legal Leader

 

 

 

 

EXECUTIVE

 

 

/s/ John Meyer

John Meyer

 

 

--------------------------------------------------------------------------------





 

 

EXHIBIT A

 

Form of Stock Option Award Issued Under 2005 Equity Plan

 

 

--------------------------------------------------------------------------------



EXHIBIT A

 

STOCK OPTION GRANT AGREEMENT

 

This Stock Option Grant Agreement (“Grant Agreement”) together with the
accompanying Notice of Grant of Stock Option (“Notice”) and the 2005 Equity
Compensation Plan of Acxiom Corporation (the “Plan”) constitute the agreement
(“Agreement”) between Acxiom Corporation (the “Company”) and you with regard to
the stock options (“Options”) described on the Notice. Capitalized terms not
otherwise defined in the Grant Agreement shall have the meanings set forth in
the Plan. References in the Grant Agreement to “the Company” shall be deemed to
also include its subsidiaries.

1.         Acceptance of Terms. Your acceptance and retention of the Options
described in the accompanying Notice shall constitute your acceptance of the
terms and conditions set forth in the Agreement, and shall constitute an
affirmation that you have read the Notice, the Grant Agreement and the Plan and
have agreed to be bound by their terms.

2.         Vesting and Exercise After Termination of Employment. Unless
otherwise specified by the Compensation Committee of the Board of Directors,
options will vest only while you remain an associate of the Company, and they
may be exercised only while you remain an associate of the Company and during
the three months immediately following your separation from the Company.

3.         Forfeiture of Option Gain and Unexercised Options for Engaging in
Certain Activities.                    

(a)       If, at any time during your employment or within one year after
termination of your employment you engage in any activity which competes with
any activity of the Company, or if you engage in any of the prohibited
activities listed below, then

(i)        any unexpired, unpaid or unexercised Options granted to you under the
Agreement shall be canceled,

(ii)       any option gain (i.e, the product of (x) the number of shares of
Company stock realized from an exercise of the Option and (y) the difference in
the closing sale price of the Company’s stock on the date of exercise and the
exercise price) (“Option Gain”) realized by you within the three-year period
before and the three-year period after your termination date from exercising any
Options granted under the Agreement shall be paid by you to the Company, and

(iii)      the Company shall be entitled to set off against the amount of any
such Option Gain any amount owed to you by the Company.

The prohibited activities include:

 

 

1

 

--------------------------------------------------------------------------------



(1)       accepting employment with or serving as a consultant, advisor or in
any other capacity to anyone that is in competition with or acting against the
interests of the Company;

(2)       disclosing or misusing any confidential information or material
concerning the Company;

(3)       any attempt, directly or indirectly, to induce any associate of the
Company to be employed or perform services elsewhere;

(4)        any attempt, directly or indirectly, to solicit the trade or business
of any current or prospective customer of the Company;

(5)       the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property
right;        

(6)       participating in a hostile takeover attempt against the Company;

(7)       a material violation of Company policy, including, without limitation,
the Company's insider trading policies; or

(8)       conduct related to your employment for which you have been convicted
of criminal conduct or for which you have been assessed civil penalties.

The purpose of this Section 3 is to ensure that the interests of the Company’s
shareholders are aligned with and not competitive with or in conflict with the
interests of the Company.

(b)       Upon exercise, payment or delivery pursuant to exercise of an Option,
you agree to certify, if requested by the Company, that you are in compliance
with the terms and conditions of this Section 3.

(c)       You may be released from your obligations under this Section 3 only if
the Compensation Committee, or its authorized designee(s), determines in its
discretion that to do so is in the best interests of the Company.

4.         Stock Option Transferability. The Options are transferable only as
specifically allowed by the Plan.

5.         Deferred Delivery of Stock. Prior to your exercise of an Option, you
may elect to defer the delivery of the stock to which you would be otherwise be
entitled following your

 

 

2

 

--------------------------------------------------------------------------------



exercise, if you timely agree in writing to the terms of the Company’s then
current stock deferral election form, and if you meet and comply with the
conditions and rules of the Compensation Committee then in effect with respect
to such deferrals. The conditions, rules and procedures under which you may
exercise this deferral right, and the terms and provisions of the stock deferral
election form, are subject to such administrative policies as the Compensation
Committee may adopt from time to time, and any such policies or determinations
of the Compensation Committee shall be final.

 

6.         Nonstatutory Stock Options. The Options have been designated by the
Compensation Committee as nonstatutory stock options; they do not qualify as
incentive stock options.

 

7.         Taxes. The Company is not required to issue shares of stock upon your
exercise of the Options unless you first pay the amount requested by the Company
to satisfy any liability it may have to withhold federal, state, or local income
or other taxes relating to the exercise.

 

8.         Amendments. All amendments to the Agreement shall be in writing;
provided that the Agreement is subject to the power of the Board to amend the
Plan as provided therein, except that no such amendment to the Plan shall
adversely affect your rights under the Agreement without your consent.

 

9.         Notices. Any notice to be given under the Agreement to the Company
shall be addressed to the Company in care of its stock option administrator. Any
notice to be given to you shall be addressed to you at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices.

 

10.       Severability. If any part of the Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of the Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

11.       Applicable Law. The Agreement shall be governed by the laws (excluding
the conflict of laws rules) of the State of Delaware.

12.       Headings. Headings are for convenience only and are not to serve as a
basis for interpretation or construction of the Agreement.

\

 

 

3

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

2008 Nonqualified Equity Compensation Plan of Acxiom

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

2008 NONQUALIFIED EQUITY COMPENSATION PLAN

OF

ACXIOM CORPORATION

 

1.        Establishment and Purpose. Acxiom Corporation (the “Company”) has
adopted this 2008 Nonqualified Equity Compensation Plan of Acxiom Corporation
(the “Plan”) to promote the interests of the Company and its stockholders by
enabling grants of Awards to provide a material inducement for new, key
executives to enter into employment with the Company or any of its present or
future Subsidiaries and Affiliated Companies (as defined below) when the
constraints of the Company’s existing equity incentive plans prevent such
grants, and to retain and motivate such executives, to encourage and reward
their contribution to the performance of the Company, and to align their
interests with the interests of the Company’s stockholders.

 

2.  

Definitions. The following capitalized terms, when used in the Plan, have the
following meanings:

(a)        “Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(b)        “Affiliated Company” means any corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity in which the Company or any of its Subsidiaries has an ownership
interest.

(c)        “Associate” means any employee, officer (whether or not also a
director), director, affiliate, independent contractor or consultant of the
Company, a Subsidiary or an Affiliated Company who renders those types of
services which tend to contribute to the success of the Company, its
Subsidiaries or its Affiliated Companies, or which may reasonably be anticipated
to contribute to the future success of the Company, its Subsidiaries or its
Affiliated Companies.

(d)        “Award” means the grant, pursuant to the Plan, of any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, Qualified
Performance-Based Award, or Other Stock Unit Award. The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.

 

(e)        “Award Agreement” means any written or electronic agreement,
contract, or other document or instrument evidencing any Award granted by the
Committee or the Board hereunder, which may, but need not, be executed or
acknowledged by both the Company and the Eligible Person.

 

(f)

“Board” means the Board of Directors of the Company.

(g)        “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.

(h)        “Common Stock” means the common stock, par value $.10 per share, of
the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 15 of the
Plan.

(i)        “Committee” means the Compensation Committee of the Board (as well as
any successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee). All of the
members of the Committee, which may not be less than two, are intended at all
times to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3,
and each of whom is intended to qualify as “independent” as set forth in the
applicable rules and regulations of the Securities and Exchange Commission
and/or Nasdaq or

 

1

 

--------------------------------------------------------------------------------



any stock exchange upon which the Shares may be listed in the future; provided,
however, that the failure of a member of such Committee to so qualify shall not
be deemed to invalidate any Award granted by such Committee.

(j)        “Date of Grant” means the date specified by the Committee or the
Board, as applicable, on which a grant of an Award will become effective.

(k)        “Eligible Person” means a person not previously an employee or
director of the Company or any Affiliated Company, or who has experienced a
bona-fide period of non-employment with the Company and its Affiliated
Companies, within the meaning of Nasdaq Marketplace Rule 4350(i)(1)(A)(iv).

(l)        “Exercise Period” means the period during which an Option shall vest
and become exercisable by a grantee (or his or her representatives or
transferees) as specified in Section 6(c) below.

 

 

(m)

“Exercise Price” means the purchase price per share payable upon exercise of an
Option.

(n)        “Fair Market Value” means, as of any applicable determination date or
for any applicable determination period, the closing price of the Company’s
Common Stock as reported by Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading).

(o)        “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the grantee.

(p)       “Legal Requirements” means any laws, or any rules or regulations
issued or promulgated by the Internal Revenue Service (including Section 422 of
the Code), the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc., Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading), or any other governmental or
quasi-governmental agency having jurisdiction over the Company, the Common
Stock, or the Plan.

 

(q)

“Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.

(r)        “Option” means an option granted to an Eligible Person pursuant to
the Plan to acquire a certain number of Shares at such price(s) and during such
period(s) and under such other terms and conditions as the Committee or Board
shall determine from time to time.

 

(s)        “Other Stock Unit Award” means any right granted to an Eligible
Person by the Committee or Board pursuant to Section 10 hereof.

 

(t)        “Restricted Stock” means any Share issued with the restriction that
the holder may not sell, transfer, pledge, or assign such Share and with such
other restrictions as the Committee or the Board, in their sole discretion, may
impose (including, without limitation, any forfeiture condition or any
restriction on the right to vote such Share, and the right to receive any cash
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee or the Board may
deem appropriate.

(u)        “Restricted Stock Award” means an award of Restricted Stock or
Restricted Stock Units under Section 8 hereof.

 

2

 

--------------------------------------------------------------------------------



(v)        “Restricted Stock Unit” means a right awarded to an Eligible Person
that, subject to Section 8(c), may result in the Eligible Person’s ownership of
Shares upon, but not before, the lapse of restrictions related thereto.

(w)       “Restriction Period” means the period of time specified by the
Committee or Board pursuant to Sections 8 and 10 below.

(x)        “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such
Rule may be in effect from time to time.

 

(y)

“Shares” means the shares of Common Stock of the Company, $.10 par value.

(z)        “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 7 of the Plan, to surrender to the Company all (or a
portion) of such right and, if applicable, a related Option, and receive cash or
shares of Common Stock in accordance with the provisions of Section 7.

 

(aa)

“Strike Price” shall have the meaning set forth for such term in Section 7(b) of
the Plan.

(bb)      “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.

(cc)      “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.

3.         Administration. The Plan shall be administered by the Committee and
the Board. Except as otherwise provided herein, each of the Committee or the
Board has the full authority and discretion to administer the Plan, and to take
any action that is necessary or advisable in connection with the administration
of the Plan including, without limitation, the authority and discretion to:

 

(a)

select Eligible Persons under the Plan;

 

(b)

determine whether and to what extent Awards are to be granted;

 

(c)

determine the number of Shares to be covered by each grant;

(d)        determine the terms and conditions, not inconsistent with the terms
of the Plan, of any grant hereunder (including, but not limited to, the term of
the Award, the Exercise Price or Strike Price and any restriction, limitation,
procedure, or deferral related thereto, provisions relating to the effect upon
the Award of an Eligible Person’s cessation of employment, acceleration of
vesting, forfeiture provisions regarding an Award and/or the profits received by
any Eligible Person from receiving an Award of exercising an Option or Stock
Appreciation Right, and any other terms and conditions regarding any Award,
based in each case upon such guidelines and factors as the Committee or Board
shall determine from time to time in their sole discretion);

(e)        determine whether, to what extent and under what circumstances grants
under the Plan are to be made and operate, whether on a tandem basis or
otherwise, with other grants or awards (whether equity or cash based) made by
the Company under or outside of the Plan; and

 

3

 

--------------------------------------------------------------------------------



(f)        delegate to one or more officers of the Company the right to grant
Awards under the Plan, provided that such delegation is made in accordance with
the provisions of applicable state and federal laws.

Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.

Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a grantee of an Award of any profits
or gains related to any Award granted hereunder, or other limitations, upon the
occurrence of such prescribed events and under such circumstances as the
Committee or the Board shall deem necessary and reasonable for the benefit of
the Company; provided, however, that this provision shall have no application
after a Change of Control (as defined below in Section 11) has occurred.

All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Eligible
Person who has received an Award hereunder. No member of the Committee or Board
will be liable for any such action or determination made in good faith.

 

4.

Shares Subject to the Plan.

(a)        The total number of Shares which may be issued pursuant to Awards
under the Plan is 525,000. Such Shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares, as determined in the
discretion of the Committee or the Board.

(b)        If any Award made under the Plan is forfeited, any Option (and the
related Stock Appreciation Right, if any) or any Stock Appreciation Right not
related to an Option terminates, expires or lapses without being exercised, or
any Stock Appreciation Right is exercised for cash, the Shares subject to such
Awards that are, as a result, not delivered to the Eligible Person shall again
be available for delivery in connection with Awards. If a Stock Appreciation
Right is exercised, only the number of Shares issued will be deemed delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan. If the Exercise Price of any Option is satisfied by delivering
Shares to the Company (by either actual delivery or by attestation), only the
number of Shares issued net of the Shares delivered or attested to shall be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery pursuant to Awards under the Plan. To the extent any
Shares subject to an Award are not delivered to an Eligible Person because such
Shares are used to satisfy an applicable tax withholding obligation, such Shares
shall again be available for delivery in connection with Awards; provided,
further, that only Shares that are used to satisfy an applicable tax withholding
obligation upon exercise of an Option shall again be available for delivery
pursuant to Incentive Options.

(c)        Shares available for issuance or reissuance under the Plan will be
subject to adjustment as provided in Section 15 below.

5.         Eligible Persons. A person is eligible to receive grants of Awards
if, at the time of the grant of the Award, such person is an Eligible Person and
the Award is provided as an inducement material to the individual’s entering
into employment with the Company or an Affiliated Entity; provided, however,
that the grant is approved by either the Board’s independent Compensation and
Human Resources Committee or a majority of independent directors of the whole
Board, and provided further, that Awards granted to a person who has received an
offer of employment will terminate and be forfeited without consideration if the
employment offer is not accepted within such time as may be specified by the
Company. Promptly following any grant under this Plan, the Company shall
disclose in a press release the material terms of the grant, including the
recipient and the number of shares involved. Status as an Eligible Person will
not be construed as a commitment that any Award will be granted under this Plan
to an Eligible Person or to Eligible Persons generally.

 

4

 

--------------------------------------------------------------------------------



 

6.

Options.

(a)        Grant of Options. The Committee, the Board or their lawful designees
may from time to time authorize grants of Options to any Eligible Person upon
such terms and conditions as the Committee or Board may determine in accordance
with the provisions set forth in the Plan. Each grant will specify, among other
things, the number of Shares to which it pertains; the Exercise Price, the form
of payment to be made by the Eligible Person for the shares purchased upon
exercise of any Option; the required period or periods (if any) of continuous
service by the Eligible Person with the Company, a Subsidiary or an Affiliated
Company and/or any other conditions to be satisfied before the Options or
installments thereof will vest and become exercisable. Incentive Stock Options
may not be granted under the Plan.

Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Eligible Person containing such further terms and provisions,
not inconsistent with the Plan, as the Committee or Board may approve in their
discretion.

(b)        Exercise Price. The Exercise Price for each share of Common Stock
purchasable under any Option shall be not less than 100% of the Fair Market
Value per share on the Date of Grant as the Committee or Board shall specify.
All such Exercise Prices shall be subject to adjustment as provided for in
Section 15 hereof.

(c)           Exercise Period. Subject to Section 11 hereof, the period during
which an Option shall vest and become exercisable by a grantee (or his or her
representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option. If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.

 

(d)        Exercise of Option. Subject to Section 11 hereof, an Option may be
exercised by the grantee at any time and from time to time during the Exercise
Period by giving written notice of such exercise to the Company specifying the
number of shares of Common Stock to be purchased by the grantee. Such notice
shall be accompanied by payment of the Exercise Price in accordance with
subsection (e) below.

(e)        Payment for Shares. Full payment of the Exercise Price for the Shares
purchased upon exercise of an Option, together with the amount of any tax or
excise due in respect of the sale and issue thereof, may be made in one of the
following forms of payment:

 

(i)

Cash, by check or electronic funds transfer;

(ii)      Pursuant to procedures approved by the Company, through the sale (or
margin) of Shares acquired upon exercise of the Option through a broker-dealer
to whom the grantee has submitted an irrevocable notice of exercise and
irrevocable instructions to deliver promptly to the Company the amount of sale
(or if applicable margin loan) proceeds sufficient to pay for the Exercise
Price, together with, if requested by the Company, the amount of federal, state,
local or foreign withholding taxes payable by reason of such exercise;

(iii)     By delivering previously-owned shares of Common Stock owned by the
grantee for a period of at least six months having a Fair Market Value on the
date upon which the grantee exercises his or her Option equal to the Exercise
Price, or by delivering a combination of cash and shares of Common Stock equal
to the aggregate Exercise Price;

 

5

 

--------------------------------------------------------------------------------



(iv)      By authorizing the Company to withhold a number of shares of Common
Stock otherwise issuable to the grantee upon exercise of an Option having an
aggregate Fair Market Value on the date upon which the grantee exercises his or
her Option equal to the aggregate Exercise Price; or

 

(v)

By any combination of the foregoing.

Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a grantee without the prior consent of either
the Committee or its authorized designee(s), or if at any time the Company is
prohibited from purchasing or acquiring Shares under applicable law. The
Committee or the Board may permit a grantee to exercise an Option and defer the
issuance of any Shares, subject to such rules and procedures as the Committee or
Board may establish.

The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a grantee shall have none of the rights of a
shareholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.

(f)       Withholding Taxes. The Company may require a grantee exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the grantee) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares. Such withholding
requirements may be satisfied by any one of the following methods:

(i)        A grantee may deliver cash in an amount which would satisfy the
withholding requirement;

(ii)       A grantee may deliver previously-owned Shares (based upon the Fair
Market Value of the Common Stock on the date of exercise) in an amount which
would satisfy the withholding requirement; or

(iii)     With the prior consent of either the Committee or the Board, or its
authorized designees, a grantee may request that the Company (or the entity
which employs the Eligible Person) withhold from the number of Shares otherwise
issuable to the grantee upon exercise of an Option such number of Shares (based
upon the Fair Market Value of the Common Stock on the date of exercise) as is
necessary to satisfy the withholding requirement.

(g)        Conditions to Exercise of Options. The Committee or the Board may, in
their discretion, require as conditions to the exercise of Options or Stock
Appreciation Rights and the issuance of shares thereunder either (a) that a
registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the grantee or his or her transferee(s) (i) shall have
represented, warranted and agreed, in form and substance satisfactory to the
Company, both that he or she is acquiring the Option or Stock Appreciation Right
and, at the time of exercising the Option or Stock Appreciation Right, that he
or she is acquiring the shares for his/her own account, for investment and not
with a view to or in connection with any distribution; (ii) shall have agreed to
restrictions on transfer, in form and substance satisfactory to the Company; and
(iii) shall have agreed to an endorsement which makes appropriate reference to
such representations, warranties, agreements and restrictions both on the option
and on the certificate representing the shares.

(h)        Use of Proceeds. Proceeds realized from the sale of Common Stock
pursuant to Options granted hereunder shall constitute general funds of the
Company.

 

6

 

--------------------------------------------------------------------------------



 

7.

Stock Appreciation Rights.

(a)        When granted, Stock Appreciation Rights may, but need not be,
identified with a specific Option (including any Option granted on or before the
Date of Grant of the Stock Appreciation Rights) in a number equal to or
different from the number of Stock Appreciation Rights so granted. If Stock
Appreciation Rights are identified with Shares subject to an Option, then,
unless otherwise provided in the applicable Grant Documents, the grantee’s
associated Stock Appreciation Rights shall terminate upon the expiration,
termination, forfeiture or cancellation of such Stock Option or the exercise of
such Option.

(b)        The Strike Price of any Stock Appreciation Right shall (i) for any
Stock Appreciation Right that is identified with an Option, equal the Exercise
Price of such Option, or (ii) for any other Stock Appreciation Right, be not
less than 100% of the Fair Market Value of a Share of Common Stock on the Date
of Grant as the Committee or Board shall specify.

(c)        Subject to Section 11 hereof, (i) each Stock Appreciation Right which
is identified with any Option grant shall vest and become exercisable by a
grantee as and to the extent that the related Option with respect to which such
Stock Appreciation Right is identified may be exercised; and (ii) each other
Stock Appreciation Right shall vest and become exercisable by the grantee,
whether during or after employment or following death, retirement or disability,
at such time or times as may be designated by the Committee or Board as set
forth in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents executed in connection with such Stock Appreciation
Right.

(d)        Subject to Section 11 hereof, Stock Appreciation Rights may be
exercised by the grantee by delivery to the Company of written notice of intent
to exercise a specific number of Stock Appreciation Rights. Unless otherwise
provided in the applicable Grant Documents, the exercise of Stock Appreciation
Rights which are identified with Shares of Common Stock subject to an Option
shall result in the cancellation or forfeiture of such Option to the extent of
the exercise of such Stock Appreciation Right.

(e)        The benefit to the grantee for each Stock Appreciation Right
exercised shall be equal to (i) the Fair Market Value of a Share of Common Stock
on the date of exercise, minus (ii) the Strike Price of such Stock Appreciation
Right. Such benefit shall be payable in cash, except that the Committee or Board
may provide in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents that benefits may be paid wholly or partly in Shares
of Common Stock.

 

8.

Restricted Stock Awards.

(a)        Issuance. A Restricted Stock Award shall be subject to restrictions
imposed by the Committee or the Board during a period of time specified by the
Committee or Board (the “Restriction Period”). Restricted Stock Awards may be
issued hereunder to Eligible Persons for no cash consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. The provisions of Restricted
Stock Awards need not be the same with respect to each Eligible Person.

 

 

(b)

Restricted Stock.

 

(i)        The Company may grant Restricted Stock to those Eligible Persons the
Committee or the Board may select in their sole discretion. Each Award of
Restricted Stock shall have those terms and conditions that are expressly set
forth in or are required by the Plan and the Grant Documents as the Committee or
the Board may determine in their discretion.

 

(ii)        While any restriction applies to any grantee’s Restricted Stock,
(a) unless the Committee or the Board provides otherwise, the grantee shall
receive the dividends paid on the Restricted Stock and shall not be required to
return those dividends to the Company in the event of the forfeiture of the
Restricted Stock; (b) the grantee shall receive the proceeds of the Restricted
Stock in any stock split, reverse stock split,

 

7

 

--------------------------------------------------------------------------------



recapitalization, or other change in the capital structure of the Company, which
proceeds shall automatically and without need for any other action become
Restricted Stock and be subject to all restrictions then existing as to the
grantee’s Restricted Stock; and (c) the grantee shall be entitled to vote the
Restricted Stock during the Restriction Period.

 

(iii)       The Restricted Stock will be delivered to the grantee subject to the
understanding that while any restriction applies to the Restricted Stock, the
grantee shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any shares of Restricted Stock or any interest therein. As a
result of the retention of rights in the Restricted Stock by the Company, except
as required by any applicable law, neither any shares of the Restricted Stock
nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
grantee, whether as the direct or indirect result of any action of the grantee
or any action taken in any proceeding, including any proceeding under any
bankruptcy or other creditors’ rights law. Any action attempting to effect any
transaction of that type shall be void.

 

(iv)       Unless other provisions are specified in the Grant Documents or Plan
guidelines which may be adopted by the Committee or the Board from time to time,
any Restricted Stock held by the grantee at the time the grantee ceases to be an
Associate for any reason shall be forfeited by the grantee to the Company and
automatically re-conveyed to the Company.

 

(v)        The Committee or the Board may withhold, in accordance with Section
16(f) hereof, any amounts necessary to collect any withholding taxes upon any
taxable event relating to Restricted Stock.

 

(vi)       The making of an Award of Restricted Stock and delivery of any
Restricted Stock is subject to compliance by the Company with all applicable
laws. The Company need not issue or transfer Restricted Stock pursuant to the
Plan unless the Company’s legal counsel has approved all legal matters in
connection with the delivery of the Restricted Stock.

 

(vii)      The Restricted Stock will be book-entry Shares only unless the
Committee or the Board decides to issue certificates to evidence any shares of
Restricted Stock. The Company may place stop-transfer instructions with respect
to all Restricted Stock on its stock transfer records.

 

 

(c)

Restricted Stock Units.

 

(i)        The Company may grant Restricted Stock Units to those Eligible
Persons as the Committee or the Board may select in its sole discretion.
Restricted Stock Units represent the right to receive Shares in the future, at
such times, and subject to such conditions as the Committee or the Board shall
determine. The restrictions imposed shall take into account potential tax
treatment under Code Section 409A.

 

(ii)        Until the Restricted Stock Unit is released from restrictions and
any Shares subject thereto are delivered to the grantee, the grantee shall not
have any beneficial ownership in any Shares subject to the Restricted Stock
Unit, nor shall the grantee have the right to sell, transfer, assign, convey,
pledge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any Restricted Stock Unit or any interest therein. Except
as required by any law, no Restricted Stock Unit nor any interest therein shall
be subject in any manner to any forced or involuntary sale, transfer,
conveyance, pledge, hypothecation, encumbrance, or other disposition or to any
charge, liability, debt, or obligation of the grantee, whether as the direct or
indirect result of any

 

8

 

--------------------------------------------------------------------------------



action of the grantee or any action taken in any proceeding, including any
proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.

 

(iii)       Upon the lapse of the restrictions, the holder of Restricted Stock
Units shall, except as noted below, be entitled to receive, as soon as
administratively practical, (a) that number of Shares subject to the Award that
are no longer subject to restrictions, (b) cash in an amount equal to the Fair
Market Value of the number of Shares subject to the Award that are no longer
subject to restrictions, or (c) any combination of Shares and cash, as the
Committee or the Board shall determine in their sole discretion, or shall have
specified at the time the Award was granted.

 

(iv)       Restricted Stock Units and the entitlement to Shares, cash, or any
combination thereunder will be forfeited and all rights of a grantee to such
Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.

 

(v)        A grantee of Restricted Stock Units is not entitled to any rights of
a holder of the Shares (e.g., voting rights and dividend rights), prior to the
receipt of such Shares pursuant to the Plan. The Committee or the Board may,
however, provide in the Grant Documents that the grantee shall be entitled to
receive dividend equivalent payments on Restricted Stock Units, on such terms
and conditions as the Grant Documents may specify.

 

(vi)       The Committee or the Board may withhold, in accordance with Section
16(f) hereof, any amounts necessary to collect any withholding taxes upon any
taxable event relating to any Restricted Stock Units.

 

(vii)      The granting of Restricted Stock Units and the delivery of any Shares
is subject to compliance by the Company with all applicable laws.

 

(viii)     At the time of grant of Restricted Stock Units (or at such earlier or
later time as the Committee or the Board determines to be appropriate in light
of the provisions of Code Section 409A), the Committee or the Board may permit a
grantee to elect to defer receipt of the Shares or cash to be delivered upon
lapse of the restrictions applicable to the Restricted Stock Units in accordance
with rules and procedures that may be established from time to time by the
Committee or the Board. Such rules and procedures shall take into account
potential tax treatment under Code Section 409A, and may provide for payment in
Shares or cash.

 

 

9.

Performance Awards. [Reserved]

 

10.       Other Stock Unit Awards. Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Eligible Persons, either alone or in addition to other Awards granted under the
Plan. Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine. Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Eligible Persons to whom such Awards shall be made, the times
at which such Awards shall be made, the number of Shares to be granted pursuant
to such Awards, and all other terms and conditions of such Awards. The
provisions of Other Stock Unit Awards need not be the same with respect to each
Eligible Person. Shares (including securities convertible into Shares) subject
to Awards granted under this Section may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law.

11.         Change in Control. Notwithstanding any other provision of the Plan
to the contrary, the Committee or Board may determine, in their discretion, that
upon the occurrence of a transaction involving a merger or consolidation of the
Company, a sale of all or substantially all of its assets, or the acquisition of
a significant percentage of the voting power of the Company, or such other form
of transaction as the Committee or Board may

 

9

 

--------------------------------------------------------------------------------



determine from time to time to constitute a change in control of the Company,
that (i) Stock Options and Stock Appreciation Rights may become immediately
exercisable; (ii) restrictions and deferral limitations applicable to any
Restricted Stock or Restricted Stock Unit Award may become free of all
restrictions and limitations and become fully vested and transferable; (iv) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards granted under the Plan may lapse and
such Other Stock Unit Awards or such other Awards may become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the Award not previously forfeited or vested.

 

The Committee or the Board, in their discretion, may also determine that, upon
the occurrence of such a change in control transaction, each Stock Option or
Stock Appreciation Right outstanding hereunder shall terminate within a
specified number of days after notice to the holder, and such holder shall
receive, with respect to each share of Common Stock subject to such Stock Option
or Stock Appreciation Right, an amount equal to the excess of the fair market
value of the Shares immediately prior to the occurrence of such transaction
(which shall be no less than the value being paid for such Shares pursuant to
such transaction) over the Exercise Price or Strike Price, as applicable, of
such Stock Option or Stock Appreciation Right; such amount shall be payable in
cash, in one or more of the kinds of property payable in such transaction, or in
a combination thereof, as the Committee or Board in their discretion shall
determine.

 

12.       Transferability of Awards. Awards granted under the Plan shall not be
transferred by an Eligible Person, except by will or by the laws of descent and
distribution.

 

 

13.

[Reserved]

 

 

14.

Alteration, Termination, Discontinuance, Suspension, and Amendment.

(a)        The Committee or the Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) shareholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected grantee, if such action would impair the rights
of such grantee under any outstanding Award. Notwithstanding anything to the
contrary herein, the Committee or the Board may make technical amendments to the
Plan as may be necessary so as to have the Plan conform to any laws or
regulations in any jurisdiction within or outside the United States, so long as
shareholder approval of such technical amendments is not required.

 

(b)        The Committee or Board may amend the terms of any outstanding Award,
prospectively or retroactively, except that no such amendment shall impair the
rights of any grantee of an Award without his or her consent. Subject to the
requirements of paragraph (c) below, the Committee or Board may, without the
consent of the grantee of an Award, amend any Grant Documents evidencing an
Option or Stock Appreciation Right granted under the Plan, or otherwise take
action, to accelerate the time or times at which an Option or Stock Appreciation
Right may be exercised; to extend the expiration date of an Award; to waive any
other condition or restriction applicable to an Award or to the exercise of an
Option or Stock Appreciation Right; to reduce the Exercise Price or Strike
Price, as applicable, of an Option or Stock Appreciation Right; to amend the
definition of a change in control of the Company (if such a definition is
contained in such Grant Documents) to expand the events that would result in a
change in control and to add a change in control provision to such Grant
Documents (if such provision is not contained in such Grant Documents); and may
amend any such Grant Documents in any other respect with the consent of the
grantee.

(c)        If required by any Legal Requirement, any amendment to the Plan or
any Award will also be submitted to and approved by the requisite vote of the
shareholders of the Company. If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with respect to an Award, the Board and the Committee each

 

10

 

--------------------------------------------------------------------------------



reserve the right to amend the Plan or any Grant Documents evidencing an Award
to the extent of any such requirement, amendment or supplement, and all Awards
then outstanding will be subject to such amendment.

(d)        Notwithstanding any provision of the Plan to the contrary, the
Committee or the Board may not, without prior approval of the shareholders of
the Company, reprice any outstanding Option by either lowering the Exercise
Price thereof or canceling such outstanding Stock Option in consideration of a
grant having a lower Exercise Price. This paragraph 14(d) is intended to
prohibit the repricing of “underwater” Options without prior shareholder
approval and shall not be construed to prohibit the adjustments provided for in
Section 15 hereof.

(e)        The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.

15.       Adjustment of Shares; Effect of Certain Transactions. Notwithstanding
any other provision of the Plan to the contrary, in the event of any change in
the shares of Common Stock subject to the Plan or to any Award (through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares,
issuance of rights to subscribe, or change in capital structure), appropriate
adjustments or substitutions shall be made by the Committee or the Board as to
the (i) maximum number of shares of Common Stock subject to the Plan, (ii)
maximum number of Shares of Common Stock for which Awards may be granted to any
one Eligible Person, and (iii) the number of Shares of Common Stock and price
per share subject to outstanding Awards as shall be equitable to prevent
dilution or enlargement of rights under previously granted Awards. The
determination of the Committee or Board as to these matters shall be conclusive;
provided, however, that (i) any such adjustment with respect to an Incentive
Stock Option and any related Stock Appreciation Right shall comply with the
rules of Section 424(a) of the Code; and (ii) in no event shall any adjustment
be made which would disqualify any Incentive Stock Option granted hereunder as
an Incentive Stock Option for purposes of Section 422 of the Code.

 

16.

General Provisions.

 

(a)       No Associate or Eligible Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Associates or Eligible Persons under the Plan.

 

(b)        The Committee or Board shall be authorized to make adjustments in
performance award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee or Board may correct any defect, supply any omission,
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event the Company
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of or combination
with another corporation or business entity, the Committee or Board may, in
their discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.

 

(c)       All certificates for Shares delivered under the Plan pursuant to any
Award shall be subject to such stock transfer orders and other restrictions as
the Committee or Board may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable state of Federal
securities law, and the Committee or Board may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

(d)       No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee or the Board in their sole discretion has determined that
any such offer, if made, would be in compliance with all

 

11

 

--------------------------------------------------------------------------------



applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.

 

(e)       The Committee or the Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of the Plan and any Grant Documents, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee or the Board, be entitled to receive, currently or on a deferred
basis, cash dividends, or cash payments in amounts equivalent to cash dividends
on Shares (“dividend equivalents”), with respect to the number of Shares covered
by the Award, as determined by the Committee or the Board, in their sole
discretion, and the Committee or Board may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.

 

(f)        The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Plan administrator to satisfy all obligations for the payment
of such taxes, not to exceed the statutory minimum withholding obligation. The
Committee or Board shall be authorized to establish procedures for election by
grantees to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the grantee.

 

(g)       Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if required, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(h)       The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the state of Delaware and applicable Federal law.

 

(i)        If any provision of this Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee or the Board, such
provision shall be construed or deemed amended to conform to applicable law, or
if it cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.

 

(j)        Awards may be granted to Eligible Persons who are foreign nationals
or employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee or the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee or Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligations with respect to tax
equalization for Associates on assignments outside their home country.

 

(k)       No Award shall be granted or exercised if the grant of the Award or
the exercise and the issuance of shares or other consideration pursuant thereto
would be contrary to law or the regulations of any duly constituted authority
having jurisdiction.

(l)        The Plan will not confer upon any Eligible Person or Associate any
right with respect to continuance of employment or other service with the
Company or any Subsidiary or Affiliated Company, nor will it interfere in any
way with any right the Company or any Subsidiary or Affiliated Company would
otherwise have to terminate an Eligible Person’s or Associate’s employment or
other service at any time.

 

12

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

 

Form of Stock Option Award Issued Under Inducement Plan

 



 

 

--------------------------------------------------------------------------------



EXHIBIT C

 

STOCK OPTION GRANT AGREEMENT

 

This Stock Option Grant Agreement (“Grant Agreement”) together with the
accompanying Notice of Grant of Stock Option (“Notice”) and the 2008
Nonqualified Equity Compensation Plan of Acxiom Corporation (the “Plan”)
constitute the agreement (“Agreement”) between Acxiom Corporation (the
“Company”) and you with regard to the stock options (“Options”) described on the
Notice. Capitalized terms not otherwise defined in the Grant Agreement shall
have the meanings set forth in the Plan. References in the Grant Agreement to
“the Company” shall be deemed to also include its subsidiaries.

1.         Acceptance of Terms. Your acceptance and retention of the Options
described in the accompanying Notice shall constitute your acceptance of the
terms and conditions set forth in the Agreement, and shall constitute an
affirmation that you have read the Notice, the Grant Agreement and the Plan and
have agreed to be bound by their terms.

2.         Vesting and Exercise After Termination of Employment. Unless
otherwise specified by the Compensation Committee of the Board of Directors,
options will vest only while you remain an associate of the Company, and they
may be exercised only while you remain an associate of the Company and during
the three months immediately following your separation from the Company.

3.         Forfeiture of Option Gain and Unexercised Options for Engaging in
Certain Activities.                    

(a)       If, at any time during your employment or within one year after
termination of your employment you engage in any activity which competes with
any activity of the Company, or if you engage in any of the prohibited
activities listed below, then

(i)        any unexpired, unpaid or unexercised Options granted to you under the
Agreement shall be canceled,

(ii)       any option gain (i.e, the product of (x) the number of shares of
Company stock realized from an exercise of the Option and (y) the difference in
the closing sale price of the Company’s stock on the date of exercise and the
exercise price) (“Option Gain”) realized by you within the three-year period
before and the three-year period after your termination date from exercising any
Options granted under the Agreement shall be paid by you to the Company, and

(iii)      the Company shall be entitled to set off against the amount of any
such Option Gain any amount owed to you by the Company.

The prohibited activities include:

 

 

1

 

 

--------------------------------------------------------------------------------



(1)       accepting employment with or serving as a consultant, advisor or in
any other capacity to anyone that is in competition with or acting against the
interests of the Company;

(2)       disclosing or misusing any confidential information or material
concerning the Company;

(3)       any attempt, directly or indirectly, to induce any associate of the
Company to be employed or perform services elsewhere;

(4)        any attempt, directly or indirectly, to solicit the trade or business
of any current or prospective customer of the Company;

(5)       the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property
right;        

(6)       participating in a hostile takeover attempt against the Company;

(7)       a material violation of Company policy, including, without limitation,
the Company's insider trading policies; or

(8)       conduct related to your employment for which you have been convicted
of criminal conduct or for which you have been assessed civil penalties.

The purpose of this Section 3 is to ensure that the interests of the Company’s
shareholders are aligned with and not competitive with or in conflict with the
interests of the Company.

(b)       Upon exercise, payment or delivery pursuant to exercise of an Option,
you agree to certify, if requested by the Company, that you are in compliance
with the terms and conditions of this Section 3.

(c)       You may be released from your obligations under this Section 3 only if
the Compensation Committee, or its authorized designee(s), determines in its
discretion that to do so is in the best interests of the Company.

 

4.

Stock Option Transferability. The Options are not transferable.

5.         Deferred Delivery of Stock. Prior to your exercise of an Option, you
may elect to defer the delivery of the stock to which you would be otherwise be
entitled following your exercise, if you timely agree in writing to the terms of
the Company’s then current stock deferral

 

 

2

 

 

--------------------------------------------------------------------------------



election form, and if you meet and comply with the conditions and rules of the
Compensation Committee then in effect with respect to such deferrals. The
conditions, rules and procedures under which you may exercise this deferral
right, and the terms and provisions of the stock deferral election form, are
subject to such administrative policies as the Compensation Committee may adopt
from time to time, and any such policies or determinations of the Compensation
Committee shall be final.

 

6.         Nonstatutory Stock Options. The Options have been designated by the
Compensation Committee as nonstatutory stock options; they do not qualify as
incentive stock options.

 

7.         Taxes. The Company is not required to issue shares of stock upon your
exercise of the Options unless you first pay the amount requested by the Company
to satisfy any liability it may have to withhold federal, state, or local income
or other taxes relating to the exercise.

 

8.         Amendments. All amendments to the Agreement shall be in writing;
provided that the Agreement is subject to the power of the Board to amend the
Plan as provided therein, except that no such amendment to the Plan shall
adversely affect your rights under the Agreement without your consent.

 

9.         Notices. Any notice to be given under the Agreement to the Company
shall be addressed to the Company in care of its stock option administrator. Any
notice to be given to you shall be addressed to you at the address listed in the
Company’s records. By a notice given pursuant to this Section, either party may
designate a different address for notices.

 

10.       Severability. If any part of the Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of the Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

11.       Applicable Law. The Agreement shall be governed by the laws (excluding
the conflict of laws rules) of the State of Delaware.

12.       Headings. Headings are for convenience only and are not to serve as a
basis for interpretation or construction of the Agreement.

 

 

 

3

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT D

 

Form of Restricted Stock Unit Award Issued Under Inducement Plan

 

--------------------------------------------------------------------------------



EXHIBIT D

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”), the accompanying
Notice of Restricted Stock Unit Award (the “Notice”), and the 2008 Nonqualified
Equity Compensation Plan of Acxiom Corporation (the “Plan”), constitute the
agreement between Acxiom Corporation (the “Company”) and you with regard to the
restricted stock units (“RSUs”) pertaining to the Company’s common stock
(“Common Stock”) described in the Notice. Capitalized terms not otherwise
defined herein will have the meanings set forth in the Plan. In the event of a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

1.      Acceptance of Terms. Your acceptance and retention of the award
described in the accompanying Notice, as evidenced by your signature on the
Notice, shall constitute your acceptance of the terms and conditions set forth
in the Notice, this Agreement, and the Plan.

 

2.

Your Rights with Respect to the RSUs.

(a)        Shareholder Rights. Upon vesting, the RSUs granted pursuant to the
Notice will entitle you to the all the rights of a shareholder of the Company’s
Common Stock as to the amount of shares of Common Stock (“Shares”) currently
vested. You will have no shareholder rights with respect to any unvested RSU’s,
and your rights with respect to the RSUs will remain forfeitable prior to the
date on which such rights become vested.

(b)        Conversion of RSUs; Issuance of Shares. Upon each vesting date, you
will be entitled to receive, as soon as administratively practicable, 25% of the
Shares in accordance with the Notice. No Shares will be issued to you prior to
the date on which the RSUs vest.

3.         Vesting. The RSUs shall vest and the restrictions with respect to the
RSUs shall lapse as set forth in the Notice, provided that you remain
continuously employed by the Company. If you cease to be an associate of the
Company for any reason other than voluntary separation, the Compensation
Committee of the Board of Directors of the Company shall determine the treatment
of unvested RSUs upon your separation. The provisions of this Section 3 are
subject to the provisions of Section 4 below entitled “Forfeiture of Shares.”

 

4.

Forfeiture of Shares for Engaging in Certain Activities.

(a)        If at any time during your employment with the Company and/or its
subsidiaries and affiliated companies, or within one year after termination of
your employment you engage in any activity which competes with any activity of
the Company and/or its subsidiaries and affiliated companies, or if you engage
in any of the prohibited activities listed in subsection (b) below, then

 

(i)

any unvested RSUs granted to you shall be canceled;

(ii)        with respect to any Shares received by you pursuant to Section 2(b)
above within the three-year period before and the three-year period after your
termination date, you shall pay to the Company an amount equal to the proceeds
of any sale or distribution of those Shares (the “Forfeited Shares”), or, if
still held by you, the aggregate fair market value of such Forfeited Shares as
of the date of vesting; and

(iii)       the Company shall be entitled to set off against the amount of any
such Forfeited Shares any amounts owed to you by the Company.

 

 

--------------------------------------------------------------------------------



 

(b)    The prohibited activities include:

(1)        accepting employment with or serving as a consultant, advisor or in
any other capacity to anyone that is in competition with or acting against the
interests of the Company;

(2)        disclosing or misusing any confidential information or material
concerning the Company;

(3)        any attempt, directly or indirectly, to induce any associate of the
Company to be employed or perform services elsewhere;

(4)        any attempt, directly or indirectly, to solicit the trade or business
of any current or prospective customer of the Company;

(5)        the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property
right;           

(6)        participating in a hostile takeover attempt against the Company;

(7)        a material violation of Company policy, including, without
limitation, the Company's insider trading policies; or

(8)        conduct related to your employment for which you have been convicted
of criminal conduct or for which you have been assessed civil penalties.

(c)        Upon receipt of any Shares pursuant to Section 2(b) of this
Agreement, you agree to certify, if requested by the Company, that you are in
compliance with the terms and conditions of this Agreement.

(d)        You may be released from your obligations under this Section 4 only
if the Compensation Committee of the Company’s Board of Directors (the
“Committee”), or its authorized designee(s), determines in its sole discretion
that to do so is in the best interests of the Company.

5.         Restriction on Transfer. RSUs may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by you except as provided under
the Plan, and any unauthorized purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company.

 

6.         Taxes. In order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable or state payroll, withholding, income
or other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.

 

 

 

--------------------------------------------------------------------------------



            7.           Amendments. All amendments to this Agreement shall be
in writing; provided that this Agreement is subject to the power of the
Committee and/or the Company’s Board of Directors to amend the Plan as provided
therein, except that no such amendment to the Plan shall adversely affect your
rights under this Agreement without your consent.

 

8.           Notices. Any notice to be given under this Agreement to the Company
shall be addressed to the Company in care of its restricted stock plan
administrator. Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records. By a notice given pursuant to this
Section, either party may designate a different address for notices. Any notice
shall have been deemed given when actually delivered.

 

9.           Severability. If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

10.         Applicable Law. This Agreement shall be governed by the laws
(excluding the conflict of laws rules) of the State of Delaware.

11.         Headings. Headings are for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Form of General Release

 

--------------------------------------------------------------------------------



EXHIBIT E

 

Form of General Release

 

This Release (this “Release”), dated as of ________, is made by and among John
Meyer (the “Executive”) and Axciom Corporation (the “Company”).

WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of January14, 2008 (the “Agreement”);

WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;

WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1.      Executive Release. The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EXECUTIVE
PARTIES”), HEREBY GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its
respective predecessors, successors and assigns and its respective past and
present stockholders, members, directors, officers, employees, agents,
representatives, principals, insurers and attorneys (together the “Company
Parties”) from any and all claims, demands, liabilities, suits, damages, losses,
expenses, attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN,
CONTINGENT OR NON-CONTINGENT of any kind and every nature whatsoever, and
WHETHER OR NOT ACCRUED OR MATURED, which any of them have or may have, arising
out of or relating to any transaction, dealing, relationship, conduct, act or
omission, OR ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR
TO AND INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited
to, any claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to the Executive’s employment by the Company or his services as an
officer or employee of the Company or any of its subsidiaries, or otherwise
relating to the termination of such employment or the Agreement (collectively,
“Claims”); provided, however, such general release will not limit or release the
Company Parties from their respective obligations (i) under the Agreement that
expressly survive termination of employment, (ii) under the Company’s benefit
plans and agreements that expressly survive termination of employment, including
without limitation the Company’s equity incentive plans, (iii) in respect of the
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
as provided by

 

 

1

 

--------------------------------------------------------------------------------



law or the certificates of incorporation or by-laws (or like constitutive
documents) of the Company or any of its subsidiaries or [(iv) insert at the time
of termination a description of any other agreements with the Company that
expressly survive the Executive’s termination]. The Executive, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.

2.         Non-Disparagement. The Executive agrees that, for a period of two (2)
years following the date hereof, the Executive shall not, in any communications
with the press or other media or any customer, client or supplier of the Company
or any of its subsidiaries, make any statement which disparages or is derogatory
of the Company or any of its subsidiaries or any of their respective directors
or senior officers; provided, however, that this Section 2 shall apply to the
Executive only for so long as the Company, its subsidiaries and their respective
directors and senior officers refrain from making any such communication which
disparages or is derogatory of the Executive.

3.         Acknowledgement of Waiver of Claims under ADEA. The Executive
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given at least seven (7)
days following the execution of this Release to revoke this Release.

4.         Acknowledgment. The parties hereto acknowledge that they understand
the terms of this Release and that they have executed this Release knowingly and
voluntarily. The Executive acknowledges that, in consideration for the covenants
and releases contained herein, he will receive the payments as described in
Section ____ of the Agreement, and that he would not receive such payment
without the execution of this Release.

5.         Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.

6.         Specific Performance. If a court of competent jurisdiction determines
that the Executive has breached or failed to perform any part of this Release,
the Executive agrees that the Company will be entitled to seek injunctive relief
to enforce this Release.

7.         Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Arkansas without reference to
principles of conflict of laws.

 

 

2

 

--------------------------------------------------------------------------------



8.         Jurisdiction and Venue. This Release will be deemed performable by
all parties in, and venue will exclusively be in the state and federal courts
located in, the State of Arkansas. The Executive hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue in
objectionable or improper.

[Signature Page Follows]

 

 

3

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.

 

 

 

_________________________________

John Meyer, individually

 

 

 

SIGNATURE PAGE TO RELEASE

 

 